 1
 2
 3
                        UNITED STATES DISTRICT COURT
 4
                      SOUTHERN DISTRICT OF CALIFORNIA
 5
 6
     UNITED STATES OF AMERICA,                     Case No. 20cr3601-LAB
 7
 8                          Plaintiff,             JUDGMENT AND ORDER OF
                                                   DISMISSAL AND
 9         v.                                      EXONERATION OF BOND
10
     PEDRO LEYVA,
11
12                          Defendant.

13
14
15        Upon motion of the United States of America and good cause appearing,
16        IT IS HEREBY ORDERED that the Indictment [ECF No. 11] in the above-
17 entitled case be dismissed without prejudice.
18        IT IS FURTHER ORDERED that bond is exonerated.
19        SO ORDERED.
20
21 DATED: July 9, 2021                       _______________________________
22                                           HON. LARRY ALAN BURNS
                                             United States District Judge
23
24
25
26

27

28
